Citation Nr: 0724023	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-37 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a neck mass, 
claimed as Hurthle cell thyroid cancer, as due to herbicide 
exposure (Agent Orange).

2.  Entitlement to service connection for pain in the hands 
and feet, to include as a chronic disability resulting from 
an undiagnosed illness.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypercholesterolemia and hyperlipidemia.  

4.  Entitlement to a compensable rating for hemorrhoids.

5.  Entitlement to a compensable rating for tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971, and from February 1971 to March 1998.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

For the reasons outlined below, the appeal is, in part, 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  A neck mass, to include Hurthle cell thyroid cancer, is 
not shown by competent medical evidence to be related to 
service, including as a result of exposure to Agent Orange.

2.  The appellant served in the Southwest Asia theater of 
operations during the Persian Gulf War.

3.  It is not shown that the veteran has a compensably 
disabling disability associated with his hands and feet.

4.  Hypercholesterolemia and hyperlipidemia are laboratory 
findings, not disabilities.  

5.  Service connection for hypercholesterolemia and 
hyperlipidemia was denied in a March 1999 RO decision; the RO 
essentially determined hypercholesterolemia and 
hyperlipidemia are laboratory findings and not disabilities 
or diseases for which VA compensation may be established and 
that compensation is not payable in the absence of an 
associated disease process

6.  The evidence added to the record since the March 1999 RO 
decision does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A neck mass, claimed as Hurthle cell thyroid cancer, was 
not incurred in or aggravated by active service, and it may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.307, 3.309 (2006).

2.  The criteria for a grant of service connection for pain 
of the hands and feet, to include as a chronic disability 
resulting from an undiagnosed illness, have not been met.  38 
U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2006).

3.  The March 1999 RO decision denying entitlement to service 
connection for hypercholesterolemia and hyperlipidemia is 
final.  38 U.S.C.A. § 7105  (West 2002 & Supp. 2007).

4.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
hypercholesterolemia and hyperlipidemia.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in September 2003 
correspondence and August 2004 statement of the case (SOC) of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.   VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession, and provided adequate notice of how disability 
ratings and effective dates are assigned (see letter dated in 
March 2006).  While the appellant may not have received full 
notice prior to the initial decision, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims, and the 
claims were readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the legislative intent of 38 U.S.C.A. § 5103 (West 2002) is 
to provide claimants a meaningful opportunity to participate 
in the adjudication of claims.  Hence, the Court held that in 
a claim to reopen it is vital to explain with particularity 
what specific evidence would constitute new and material 
evidence in the context of the prior final rating decision.

Here, the veteran was provided notice of the need to submit 
new and material evidence by letter of September 2003, and 
has also been essentially provided, as part of the same 
letter, notice of the appropriate legal definition of new and 
material evidence.  The record also shows that the appellant 
has essentially been provided pertinent notice under 38 
U.S.C.A. § 5103 which describes, "what evidence is necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial." Id. at 9 (emphasis added).  In this 
case, the RO looked at the bases for the denial in a prior 
decision and then provided the veteran a specifically 
tailored notice.  See September 2003 letter and SOC.  
Accordingly, further development is not required.

Factual Background

Review of the veteran's voluminous service medical records 
reveal no diagnoses of either a neck mass or problems 
associated with his hands and feet.  He did complain of neck 
pain on several occasions; however, a mass was never 
diagnosed.  Mechanical cervical spine pain with possible 
degenerative joint disease/degenerative disc disease was 
diagnosed in March 1997, and the veteran is service connected 
for cervical degenerative joint disease.  
Hypercholesterolemia and hyperlipidemia were both diagnosed 
in September 1997.  The report of the veteran's September 
1997 retirement examination includes a diagnosis of 
hypercholesterolemia.  A neck mass was not reported at his 
retirement.  

The report of a November 1998 VA general medical examination 
shows that the veteran complained of a two-year history of 
neck pain.  He also complained of numbness in his hands and 
upper extremities for the past eight months.  Examination 
revealed no lymphadenopathy in the veteran's neck.  No 
thyroid enlargement was observed.  Examination of the hands 
was essentially normal.  A finding of hyperlipidemia was 
entered.

Service connection for hypercholesterolemia and 
hyperlipidemia was denied by the RO in March 1999; the RO 
found that hypercholesterolemia and hyperlipidemia are 
laboratory findings and not disabilities or diseases for 
which VA compensation may be established and that 
compensation is not payable in the absence of an associated 
disease process.  Notice was mailed to the veteran in April 
1999.  He did not appeal.

A September 2001 private medical record includes a diagnosis 
of hypercholesterolemia.

A September 2002 private computed tomography report shows 
findings reflective of enlarged right lobe of the thyroid.  

In June 2003, the veteran was seen at a VA outpatient clinic 
where he reported a 10 to 15 year history of joint pain which 
affected multiple joints including the hands.

The veteran presented a claim to reopen the issue of 
entitlement to service connection for hypercholesterolemia 
and hyperlipidemia in July 2003.  He asserted that 
medications he took for these disorders was "in itself a 
disability."  See VA Form 21-4138.  

The veteran underwent a right thyroid lobectomy in August 
2003.  A Hurthle cell neoplasm had been diagnosed following 
testing in March 2003.  

As part of an August 2003 VA preoperative anesthesia 
evaluation the veteran complained of bilateral hand 
paresthesia for the past five years.  A disorder of the hands 
was not diagnosed.  

A VA fee-basis feet examination conducted in October 2003 
shows a diagnosis of tinea pedis, by history.

The report of a November 2004 VA compensation and pension 
examination shows that the veteran complained of problems 
associated with pain involving his fingers, toes, and feet.  
Examination revealed no joint pain, swelling, tenderness, nor 
inflammation.  Full range of motion of the fingers and thumbs 
was noted, and the feet revealed no abnormalities.  The feet 
showed normal motion and no abnormality.  A diagnosis of 
bilateral hand and feet pain due to unknown etiology was 
provided.  

An October 2005 VA progress note includes findings of no 
palpable thyroid and no nodes.  Hurthle cell cancer status 
post thyroidectomy was diagnosed.  

The veteran supplied testimony in the course of a hearing 
conducted at the RO in October 2005 by the undersigned.  He 
testified that a neck mass was noted during the course of his 
1997 separation examination.  See page three of hearing 
transcript (transcript).  As noted above, no such diagnosis 
was supplied.  He admitted that a doctor had not found a 
disease due to hypercholesterolemia.  See page 14 of 
transcript.  Concerning his claimed hand pain disorder, he 
testified that he had been previously diagnosed with carpal 
tunnel syndrome.  See page 21 of transcript.  He denied being 
a diabetic.  See page 22 of transcript.  

Thyroid cancer was diagnosed in November 2005.  See VA 
outpatient record.  

A November 2005 letter from a VA physician shows that she 
opined that there was "at least a 50% chance" that the 
veteran's Hurthle cell carcinoma of the thyroid gland was 
related to his exposure to Agent Orange in Vietnam.  

A December 2005 letter from a private physician reports that 
the veteran was seen in November 2002 for hand pain and 
bilateral arm numbness that "could be caused by 
arthritis."  

In January 2006 VA requested that the VA physician who 
supplied the above-cited November 2005 opinion to supply a 
complete rationale for her opinion.  The physician, in 
February 2007, replied that after "extensive review" of the 
veteran's claims file and the current literature it "can not 
be determined that development of thyroid cancer can be 
related to Agent Orange at this time."  She added that it 
was "possible" that future studies could include a positive 
relationship between exposure and development of thyroid 
cancer.  




Laws and Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain enumerated disorders, to include malignancies and 
arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
following separation from active duty.  38 U.S.C.A. §§ 1101, 
1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

As a Vietnam veteran who served in the Republic of Vietnam 
the appellant is presumed to have been exposed to a herbicide 
agent (to include Agent Orange) during active military 
service.  38 C.F.R. § 3.307.  While that regulation also 
provides that certain diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied, the list of 
diseases does not include thyroid cancer.

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 
 The determination as to whether these requirements are met 
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Section 1117 to Title 38, United States Code authorizes VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

Title 38, Code of Federal Regulations, Section 3.317, defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non- 
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.

The law currently defines a qualifying chronic disability as 
that which results from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome), or any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connection.  38 U.S.C.A. § 1117. 
 This statute also provides that signs or symptoms that may 
be manifestations of an undiagnosed illness or a chronic 
multi-symptom illness include:  (1) fatigue; (2) unexplained 
rashes or other dermatological signs or symptoms; (3) 
headache; (4) muscle pain; (5) joint pain; (6) neurological 
signs and symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the upper or lower 
respiratory system; (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; and (12) abnormal weight loss.

VA regulations provide that for a disability to be presumed 
to have been incurred in service, the disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  This regulation also provides 
that disabilities that have existed for six months or more 
and disabilities that show intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.

Compensation shall not be paid under 38 C.F.R. § 3.317, 
however, if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  Id.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

A symptom or a laboratory finding, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a "disability" for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  An elevated cholesterol level 
represents only a laboratory finding, and not an actual 
disability in and of itself for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 
1996).  In other words, while hypercholesterolemia may 
represent an underlying disability, or in some instances may 
ultimately be a factor in a claimant developing a chronic 
disease or disability, the elevated level itself is not a 
disability.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own medical determinations 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, 
the Board must determine the weight to be accorded the 
various items of evidence in this case based on the quality 
of the evidence and not necessarily on its quantity or 
source.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.


Analysis

Neck Mass -- Hurthle Cell Thyroid Cancer

After review of all the evidence the Board concludes that the 
preponderance of the evidence is against finding that the 
appellant is entitled to service connection for  a neck mass 
to include residuals of Hurthle Cell Thyroid Cancer.  In this 
regard, even if the appellant did have the self-reported 
symptoms of a neck mass in service, as contended, a 
continuity of symptomatology is not established.  38 C.F.R. § 
3.303. Indeed, evidence of chronic thyroid problems were not 
clinically indicated until 2002, at which time an enlarged 
right thyroid lobe was diagnosed.  A right thyroid lobectomy 
subsequently took place in 2003.  

It is significant that there is no medical opinion relating 
the postservice development of a neck mass to the veteran's 
service is of record.  While the veteran is entitled to a 
presumption of exposure to herbicide agents in light of 
service in Vietnam regardless whether he has a disease listed 
at 38 C.F.R. § 3.309(e), 38 C.F.R. § 3.307, Hurthle cell 
thyroid cancer is not an enumerated disease under 38 C.F.R. § 
3.309(e).  Therefore, service connection for the cancer 
cannot be granted on a presumptive basis.  38 C.F.R. 
§§ 3.307, 3.309.

Service connection for thyroid cancer could possibly be 
established if the evidence otherwise showed that it was the 
result of exposure to Agent Orange.  See Combee v. Brown, 34 
F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. 
§§ 1113(b), 1116; 38 C.F.R. § 3.303.  Here, however, a VA 
physician opined in February 2007 that it could not be 
determined if the veteran's thyroid cancer was related to 
exposure to Agent Orange.  See February 2007 letter.  There 
is no competent medical evidence to the contrary from a 
different physician. 

The only evidence in support of the claim are the veteran's 
own statements to the effect that his thyroid cancer is 
related to service.  However, as a layperson, the appellant 
is not competent to provide a probative opinion on a medical 
matter, such as the etiology of his cancer.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Therefore, because the evidence of record is against a link 
between military service and the veteran's development of a 
neck mass, diagnosed as Hurthle cell thyroid cancer, service 
connection for this disorder is denied.

Pain in the Hands and Feet

The veteran is a "Persian Gulf veteran."  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.

The RO denied service connection for pain in the hands and 
feet in January 2004, based on an evidentiary finding that 
such a disorder did not exist.  As noted, the service medical 
records are silent for any such disorder.  As part of the 
veteran's March 2004 notice of disagreement (NOD) he argued 
that his claimed pain was due to an undiagnosed Persian Gulf 
War disease.  

The evidence of record does not show that a chronic 
disability associated with the veteran's hands and feet was 
manifested during service.  Additionally, the evidence of 
record does not show that a chronic hand and feet-related 
disability which is related to Persian Gulf War service or 
any incident of service.  Furthermore, while a VA examiner in 
November 2004 diagnosed bilateral hand and feet pain "due to 
unknown etiology," there is no clinical evidence that such a 
disorder is manifest to a compensable degree.  In this 
respect, under the rating schedule pain in these joints would 
be rated based on any limitation of motion, and on 
examination the hands and the feet show a full range of 
motion.  A review of the medical evidence of record, 
discussed above, further fails to provide any evidence of 
pertinent pathology productive of a compensable disability 
with respect to either the hands or the feet under any 
appropriate diagnostic code.  38 C.F.R. §§ 4.59, 4.71a.

Further, service connection is not warranted on a direct 
basis.  At this time, there is no competent evidence of 
underlying disease or injury.  At best, there is an 
unsubstantiated complaint of pain involving the hands and 
feet.  The law provides that basic entitlement to disability 
compensation derives from 38 U.S.C.A. §§ 1110, 1131.  Those 
statutes provide for compensation, "For disability resulting 
from personal injury suffered or disease contracted in the 
line of duty."  Thus, in order for a veteran to qualify for 
entitlement to compensation under those statutes, the veteran 
must prove existence of a disability, and one that has 
resulted from a disease or injury that occurred in the line 
of duty.  In this case, there is no competent evidence 
linking the complaint of hand and feet pain which is due to 
underlying disease or injury. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (2001).  Therefore, a direct service connection 
claim fails.

Accordingly, preponderance of the evidence is against service 
connection for pain of the hands and feet.  The Board notes 
that the appellant is competent to report his symptoms; 
however, he is not a medical professional and he is not 
competent to make a diagnosis that requires medical 
expertise.  Espiritu.  

New and Material Evidence -- Hypercholesterolemia and 
Hyperlipidemia

As noted, in March 1999 the RO denied service connection for 
hypercholesterolemia and hyperlipidemia, essentially 
determining that hypercholesterolemia and hyperlipidemia are 
laboratory findings and not disabilities or diseases for 
which VA compensation may be established and that 
compensation is not payable in the absence of an associated 
disease process.  The veteran was notified of his appellate 
rights in April 1999.  He did not appeal the decision.  As 
such, the March 1999 RO action is final.  38 U.S.C.A. 
§ 7105.  The claim may not be reopened unless new and 
material evidence is received.  Id.; 38 U.S.C.A. § 5108.  

As such, for new evidence to be material in this matter, it 
would have to tend to show that the presence of an associated 
disease process due to hypercholesterolemia and 
hyperlipidemia.  

The additional pertinent evidence received since the 1999 RO 
decision, discussed above, consists of a private medical 
record dated in September 2001 which included a finding of 
hypercholesterolemia.  This evidence is "new" in the sense 
that it was not before the RO at the time of its March 1999 
decision.  However, as it relates to the instant claim, the 
evidence simply confirms a fact that is not in dispute.  It 
again shows that the veteran has laboratory findings 
consistent with hypercholesterolemia and hyperlipidemia.  
This was well-established in 1999.  What the evidence does 
not tend to do is to in any way provide a finding that the 
diagnosed disorder is accompanied by an associated disease 
process.  In fact, in the course of his October 2005 hearing, 
the veteran conceded that a doctor had not found a disease, 
such as heart disease due to either hypercholesterolemia or 
hyperlipidemia.  The Board parenthetically again observes 
that a laboratory finding such as hypercholesterolemia and 
hyperlipidemia, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may 
be granted. Sanchez-Benitez.  Thus, the evidence submitted 
subsequent to March 1999 does not relate to the unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.

In sum, while the evidence received since the March 1999 RO 
decision may be new, it is not material, and the claim may 
not be reopened.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a neck mass, claimed as 
Hurthle cell thyroid cancer, as due to herbicide exposure 
(Agent Orange), is denied.  

Entitlement to service connection for pain in the hands and 
feet, to include as a chronic disability resulting from an 
undiagnosed illness, is denied.

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for hypercholesterolemia and hyperlipidemia is 
denied.  

REMAND

The veteran essentially contends that the noncompensable 
evaluations currently assigned to his service-connected 
hemorrhoids and tinea pedis do not accurately reflect the 
current severity of the respective disorders.  See October 
2005 transcript.  See also March 2004 NOD.

The provisions of 38 U.S.C.A. § 5103A(d) (West 2002) require 
that VA provide a medical examination or, obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim.

When a veteran-claimant alleges that his service-connected 
disability has worsened since the last examination, a new 
examination may be required to evaluate the current degree of 
impairment, particularly if there is no additional medical 
evidence which addresses the level of impairment of the 
disability since the previous examination.  Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (holding that the veteran was 
entitled to a new examination after a two year period between 
the last VA examination and the veteran's contention that the 
pertinent disability had increased in severity).

The latest VA examination concerning the veteran's service-
connected hemorrhoids occurred in September 2003, and that 
last such examination addressing the veteran's service-
connected tinea pedis took place in October 2003.  Hence, the 
veteran should be scheduled for new examinations.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility to 
schedule the veteran for a VA examination 
to address the severity of any 
hemorrhoids and tinea pedis.  Send the 
claims folder to the examiner for review 
in conjunction with the examination.  All 
indicated tests and studies as deemed 
appropriate by the examiner and as 
indicated in the latest AMIE worksheet 
for rating hemorrhoids and tinea pedis 
must be accomplished and all clinical 
findings should be reported in detail. 
 The examiner should address whether any 
detected hemorrhoids are large or 
thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent 
recurrences, and whether the veteran has 
persistent bleeding with secondary 
anemia, or fissures.  The examiner should 
describe in detail the veteran's tinea 
pedis, including size and location.  The 
examiner should indicate in percentages 
how much of the entire body and how much 
exposed area is affected by tinea pedis. 
 The examiner should also indicate 
whether or not there are any systemic or 
nervous manifestations, and whether 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs are 
required, and if so, how often.

2  The veteran is hereby notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.  In the event that the 
veteran does not report for either (or 
both) of the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issues.  If the 
appeal is denied in any respect, the 
veteran and his representative should be 
provided a supplemental SOC (SSOC) in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


